           Case 1:20-cv-01999-APM Document 89 Filed 06/23/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                                DISTRICT OF COLUMBIA

    THE SHAWNEE TRIBE,

                        Plaintiff,

          v.
                                                                     Case No. 20-cv-1999
    JANET YELLEN, in her official capacity
    as Secretary of the Treasury, et al.,

                        Defendants.

                                         STATUS REPORT

         On April 30, 2021, Treasury published a revised methodology for distributing a portion of

the remaining, unpaid funds reserved for Tribal Governments pursuant to Title V of the

Coronavirus Aid, Relief, and Economic Security Act.1 Treasury hereby notifies the Court that in

addition to making supplemental payments to the Plaintiff Tribes under this revised methodology,

Treasury has begun making payments to other Tribal entities who qualify for supplemental

payments under this revised methodology. Treasury has not begun issuing payments from the

relevant Title V funds to Alaska Native Corporations, and will retain sufficient funds to comply

with all applicable injunctions.



Dated: June 23, 2021                                 Respectfully submitted,


                                                     BRIAN M. BOYNTON
                                                     Acting Assistant Attorney General

                                                     ERIC R. WOMACK
                                                     Assistant Branch Director


1
       https://home.treasury.gov/system/files/136/Allocations-to-Tribal-Governments-April-30-
2021.pdf.


                                                 1
Case 1:20-cv-01999-APM Document 89 Filed 06/23/21 Page 2 of 2




                                  /s/ Kuntal Cholera
                                  Kuntal V. Cholera
                                  Jason C. Lynch
                                  Trial Attorney
                                  United States Department of Justice
                                  Civil Division, Federal Programs Branch
                                  1100 L Street NW, Rm. 11214
                                  Washington, DC 20005
                                  Tel: (202) 514-1359
                                  Email: kuntal.cholera@usdoj.gov

                                  Attorneys for Defendants




                              2
